On Rehearing.
Hooker, J.
A petition for rehearing has been filed in this case setting up that there is error in the original opinion in several particulars. First, that the court erred in confining itself to deciding that the word “and” used in the contract is “conjunctive”, and not “disjunctive”. “That is, that prima facie it means ‘and’ not ‘or’.”
*223Second, that the declaration alleges the $6,500 obligation is an obligation of the Capital Publishing Company and Hilson severally, and that the demurrer to the declaration admitted the declaration to be true, and thus admitted this several obligation.
The petition as a literary criticism is interesting and instructive, rich in classical citation and elegant in expression. It appears to us, however, that it is inexact in the statement that the defendant demurred to the declaration. We are unable to find in the record any such demurrer, and the opinion filed shows that it was the plaintiffs own demurrer to defendant’s pleas which we felt constrained to visit on the declaration. As to the first contention, it is argued in the petition that “the question is not whether in this instrument “and” means “and” or “or” or—whether it is conjunctive or disjunctive—but what is the meaning and effect which would be given it as a conjunctive conjunction.” This contention seems to us to be irreconcilable with that of the brief of the defendant in error which was before us when the opinion was filed. The argument of the brief is: “If the view be taken that the words ‘of the Capital Publishing Company and himself personally’ are excludingly descriptive of the kind of obligations, then we say that the construction of those words should be such as to substitute ‘or’ for the word ‘and’ so that it could read ‘of the Capital Publishing-Company or himself personally. It frequently happens that the word “and” means “or”, and will be so construed by the court in order to carry out the intention of the parties.” So we see that we are invited by the brief of the defendant in error to construe the word “and” as meaning “or,” and in the petition we are assured that is not the question at all. It was because of this contention in the brief that we entered into an examination of the meaning of the word “and” as afforded in the decisions *224referred to in the opinion. Considering then the word “and” as a copulative conjunction the question is what meaning is to be given to it in the agreement sued on? Does it in connection with all the words of the sentence in which it is used import as between Hilson and the Capital Publishing Company joint obligations, joint and several obligations, or several obligations? Prima facie, in the absence of statute the liability of two or more persons on the same contract is a joint liability. 2 Page on Contracts, Paragraph 1132. As to the classical use of the. word “and” everyone knows that it is constantly used to group under one general concept things which in themselves are several and distinct. The instances of such use are too numerous to need citation. Everyone also knows that the word is used to couple together words and phrases used as jointly describing or qualifying in the adjective sense some other word or phrase. In the instant case the subject of the contract is “obligation.” The matter predicated of them is that they are the obligations of “the Capital Publishing Company and himself (Hilson) personally.” It is therefore predicated of them, at least prima facie, that they are each the obligations of these two parties. It is also contended that the sentence in the agreement in which the word “and” occurs is a syncopated sentence such as is in daily use to indicate a several obligation, that the expanded form would be “the obligations of the Capital Publishing Company, and the obligations of himself personally,” and this expanded form clearly shows a several obligation. To us this expansion of the sentence does not clear up the ambiguity. For of what use in this sentence is the adverb “personally”. Adverbs only qualify verbs, adjectives or other adverbs. They do not qualify nouns. To make this adverb of any use in this sentence, the sentence will have to be further expanded by supplying some word which might be sug*225gested by the context. It seems to us that if the sentence is to be expanded it should read as follows, the words we supply being in brackets: “the following obligations of the Capital Publishing Company and himself (for which he is) personally (liable)”, for his personal liability was evidently in Mr. Hilson’s mind when the contract was made as shown by the fact that it was made for his benefit alone. Thus expanded, it seems to us, that it imports a joint obligation. If we examine the contract we see that while the names of the persons and firms to whom the alleged obligations are due, the amounts seem to be stated as “about” such and such figures. The exact amount of the debts is not stated. Therefore taken together with what precedes them it is hardly legitimate to argue that the several amounts of these obligations and the names of the parties to whom they are said to be due are conclusively descriptive of the obligations against which the plaintiff in error gave the indemnity contract.
Again, the agreement reads: “We hereby indemnify and release I. B. Hilson from the following obligations of the Capital Publishing Company and himself personally.” As it is Mr. Hilson alone who is protected by the indemnity, and not the Capital Publishing Company, it would seem natural that the contract was worded as it is, in order that he might be protected against obligations of the Capital Publishing Company for which he was jointly liable with that company; for in the case as stated in the declaration, we can discover no reason why he should be protected against the several obligations of the company, for which he was not liable. If the agreement does not embrace the several obligations of the Capital Publishing Company, we do not see why the same agreement should embrace the several obligations of Mr. Hilson. We have given the petition careful consideration, and *226are unable to see that the facts and arguments presented free the contract sued on from ambiguity.
The petition is denied.
All concur.